Citation Nr: 1035367	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-26 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for glaucoma.  

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for right knee 
arthritis.  

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for hypercholesterolemia.  

4.  Whether new and material evidence has been received to reopen 
the claim of service connection for a sleep disorder, to include 
sleep apnea.

5.  Entitlement to service connection for a migraine headache 
disorder. 

6.  Entitlement to service connection for a right ankle disorder.  

7.  Entitlement to service connection for a left ankle disorder.  

8.  Entitlement to service connection for depression.  

9.  Entitlement to service connection for glaucoma.  

10.  Entitlement to service connection for right knee arthritis.  

11.  Entitlement to service connection for a sleep disorder, to 
include sleep apnea.

12.  Entitlement to an initial compensable disability evaluation 
for hallux valgus of the left great toe.  

13.  Entitlement to an initial compensable disability evaluation 
for hallux valgus of the right great toe.  

14.  Entitlement to an initial disability evaluation in excess of 
10 percent for left knee arthritis.  

15.  Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids, status post hemorrhoidectomy. 


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from February 1971 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and February 2008 rating determination 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

In written authorizations received in September 2009 and 
dated in August 2009, the Veteran noted treatment for 
degenerative left hip disease, gout, and degenerative disc 
disease.  The Board observes that service connection is 
already in effect for arthritis of the left hip.  The 
disorders identified by the Veteran are not currently on 
appeal before the Board.  As the Board does not have 
jurisdiction over the disorders/issues raised by the 
Veteran, they are referred to the AOJ for appropriate 
action.

The issues of entitlement to service connection for left and 
right ankle disorders, depression, and migraine headaches; the 
newly reopened claims of entitlement to service connection for 
glaucoma, a right knee disorder, and a sleeping disorder; and the 
issues of higher evaluations for left knee arthritis, hallux 
valgus of the left and right great toe, and hemorrhoids are 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In a January 1992 rating determination, the RO denied service 
connection for glaucoma.  The Veteran was notified of this 
decision in February 1992 and did not appeal; thus, the decision 
became final.

2.  Evidence received since the January 1992 denial of service 
connection for glaucoma raises a reasonable possibility of 
substantiating the claim.

3.  In a January 1992 rating determination, the RO denied service 
connection for a right knee disorder, to include arthritis.  The 
Veteran was notified of this decision in February 1992 and did 
not appeal; thus, the decision became final.

4.  Evidence received since the January 1992 denial of service 
connection for arthritis raises a reasonable possibility of 
substantiating the claim.

5.  The RO denied service connection for hypercholesterolemia in 
January 1992.  The Veteran was notified of this decision in 
February 1992 and did not appeal; thus, the decision became 
final.

6.  Evidence received since the denial of service connection for 
hypercholesterolemia in January 1992 does not raise a reasonable 
possibility of substantiating the claim.

7.  In an August 1997 rating determination, the RO denied service 
connection for trouble sleeping, to include as due to an 
undiagnosed illness.  The Veteran was notified of this decision 
that same month and did not appeal; thus, the decision became 
final.

8.  Evidence received since the August 1997 denial of service 
connection for trouble sleeping raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1992 rating determination denying service 
connection for glaucoma is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence received since the January 1992 rating determination 
denying service connection for glaucoma is new and material, and 
the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The January 1992 rating determination denying service 
connection for a right knee disorder, to include arthritis, is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

4.  Evidence received since the January 1992 rating determination 
denying service connection for a right knee disorder, to include 
arthritis, is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The RO's January 1992 rating determination denying service 
connection for hypercholesterolemia became final.  38 U.S.C.A. 
§ 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

6.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for hypercholesterolemia has 
not been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

7.  The August 1997 rating determination denying service 
connection for trouble sleeping, to include as due to an 
undiagnosed illness, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.

8.  Evidence received since the August 1997 rating determination 
denying service connection for trouble sleeping is new and 
material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


Glaucoma

The Board notes that the RO originally denied service connection 
for glaucoma in January 1992.  In denying service connection, the 
RO noted that glaucoma was suspected on several occasions during 
service.  It observed that in January 1991, the examiner doubted 
glaucoma.  The RO also noted that post-service reports showed 
glaucoma suspect.  The RO further indicated that at the time of a 
September 1991 VA examination, the Veteran's visual fields were 
full and his vision was correctable to 20/20.  Intraocular 
pressure was said to be borderline and open angle glaucoma was 
suspect.  When denying service connection, the RO noted that 
glaucoma had been suspected on several occasions and that the VA 
examiner had also suspected glaucoma; however, a confirmed 
diagnosis had not been made.  

The Veteran was notified of this decision in February 1992 and 
did not appeal.  Thus, the decision became final.

Evidence received subsequent to the January 1992 rating 
determination includes VA and private treatments records, 
including VA examinations, and statements from the Veteran.  

The additional evidence received demonstrates that the Veteran 
has now been diagnosed with advanced open angle glaucoma on 
numerous occasions.  The newly received evidence demonstrates 
that the Veteran now has chronic open angle glaucoma.  The lack 
of a chronic disability was one of the bases for the previous 
denial.  This evidence relates to previously unestablished 
elements of the claim, which were not of record at the time of 
the prior denial, and provides a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the 
Veteran's claim for service connection for glaucoma is reopened.


Right Knee

The Board notes that the RO originally denied service connection 
for a right knee disorder in January 1992.  In denying service 
connection, the RO noted that at the time of the Veteran's 
retirement examination diagnoses of arthritis of both knees were 
rendered.  The RO further observed that at the time of the 
September 1991 VA examination, x-rays of the knees were found to 
reveal no significant pathology.  The Veteran reported that he 
had pain in his knees with cold weather.  His knees were found to 
be asymptomatic at the time of the examination.  There was no 
limitation of motion, tenderness, crepitus, or evidence of 
swelling or fluid.  The RO denied service connection for a right 
knee disorder, as a confirmed diagnosis of arthritis had not been 
made.  The RO also denied service connection for right knee 
arthralgia as no pathology to account for arthralgia had been 
confirmed.  The Veteran was notified of this decision in February 
1992 and did not appeal.  Thus, the decision became final.

Evidence received subsequent to the January 1992 rating 
determination includes VA and private treatments records, the 
results of subsequent VA examinations, and statements from the 
Veteran.  

The treatment records associated with the claims folder now 
include confirmed x-ray findings of right knee arthritis.  The 
private treatment records associated with the claims folder 
include a December 2004 letter from the Veteran's private 
physician, R. Berry, M.D., indicating that the Veteran had a 
number of problems including severe degenerative joint disease 
and osteoarthritis.  He stated that the Veteran's symptoms had 
worsened over the past few months.  Dr. Berry indicated that it 
was his understanding that the Veteran was diagnosed with 
degenerative joint disease in service.  He stated that it was his 
belief that the Veteran's degenerative joint disease and 
osteoarthritis were service related as the Veteran was an 
infantry sergeant from 1971 to 1991.  

The newly received evidence demonstrates that the Veteran now has 
arthritis of the right knee.  The lack of a finding of arthritis 
was one of the bases for the previous denial.  The Veteran also 
submitted a letter from his private physician relating his 
current arthritis to his period of service.  This evidence 
relates to previously unestablished elements of the claim, which 
were not of record at the time of the prior denial, and provides 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the Veteran's claim for service 
connection for a right knee disorder, to include arthritis, is 
reopened.


Hypercholesterolemia

The Board notes that the RO originally denied service connection 
for hypercholesterolemia in January 1992.  In denying service 
connection, the RO noted that hypercholesterolemia was in itself 
a finding and did not represent a disease process.  The Veteran 
was notified of this decision in February 1992 and did not 
appeal.  Thus, the decision became final.  

Treatment records received subsequent to the January 1992 rating 
continue to demonstrate that the Veteran has 
hypercholesterolemia.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of competent persuasive evidence of 
disability manifested by, or associated with, the claimed 
findings of hypercholesterolemia, other than for hypertension for 
which service connection is currently in effect, the record 
presents no predicate for a grant of service connection for any 
such findings.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Of note, an elevated cholesterol level represents a laboratory 
finding and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Therefore, none of the evidence submitted since the January 1992 
rating decision presents a reasonable possibility of 
substantiating the claim of service connection for 
hypercholesterolemia.  Given the absence of receipt of any new 
and material evidence since the January 1992 rating decision, 
reopening the claim to entitlement to service connection for 
hypercholesterolemia is not warranted.


Sleep Disorder

The Board notes that the RO originally denied service connection 
for trouble sleeping, to include as a result of an undiagnosed 
illness, in August 1997.  In denying service connection, the RO 
noted that service connection for trouble sleeping was denied 
since this condition neither occurred in nor was caused by 
service.  The RO noted that the service medical records were 
negative for trouble sleeping and that the only evidence of 
record showing complaints of trouble sleeping was in the January 
1994 Persian Gulf Registry examination report.  The RO denied 
service connection on an undiagnosed illness basis as the 
evidence failed to show objective indications of an undiagnosed 
chronic illness lasting six months or longer.  The Veteran was 
notified of this decision that same month and did not appeal.  
Thus, the decision became final.  

Treatment records received subsequent to that time reveal that 
the Veteran has now been diagnosed as having sleep apnea.  The 
Veteran has also reported having had continuous sleeping problems 
since service.  The lack of a finding of a sleep disorder was one 
of the bases for the previous denial.  This new finding when 
combined with the Veteran's statements of sleeping problems since 
service relates to previously unestablished elements of the 
claim, which were not of record at the time of the prior denial, 
and provides a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for 
service connection for a sleep disorder, to include sleep apnea, 
is reopened.



Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Court has also held that that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

As it relates to the claims of whether new and material evidence 
has been received to reopen the claims of service connection for 
a right knee disorder, to include arthritis; glaucoma; and a 
sleep disorder, to include sleep apnea, the VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (the notice and duty to assist provisions of 
the VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  As the Board has reopened 
the claims for service connection for a right knee disorder, to 
include arthritis; glaucoma; and a sleep disorder, to include 
sleep apnea, further assistance is not required to substantiate 
reopening the claim.

As it relates to the claim of whether new and material evidence 
has been received to reopen the claim of service connection for 
hypercholesterolemia, the Court has held that the VCAA notice in 
a new and material evidence claim must include (with some degree 
of specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an April 2005 letter, the RO informed the Veteran that he had 
been previously denied service connection for 
hypercholesterolemia in January 1992.  The RO indicated that the 
claim had been denied as hypercholesterolemia was noted to only 
be a clinical finding and not a disease.  The RO stated that in 
order for the Veteran to reopen this claim, new and material 
evidence was needed. He was told that new and material evidence 
was evidence that raised a reasonable possibility of 
substantiating the claim.  Therefore, the evidence he submitted 
had to relate to this fact.

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained as it relates to this issue.  
Moreover, there is no duty to provide an examination prior to 
reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2009).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for glaucoma is reopened; to 
that extent only, the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disorder, to 
include arthritis, is reopened; to that extent only, the appeal 
is granted.

New and material evidence not having been received, the claim of 
entitlement to service connection for hypercholesterolemia is not 
reopened and the appeal is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a sleep disorder, to 
include sleep apnea, is reopened; to that extent only, the appeal 
is granted.


REMAND

As the Veteran's claim for service connection for a right knee 
disorder has been reopened, he should be afforded a VA 
examination to determine the nature and etiology of any right 
knee disorder, to include arthritis, and it relationship, if any, 
to his period of service.  

As the Veteran's claim for service connection for glaucoma has 
been reopened, he should be afforded a VA examination to 
determine the nature and etiology of any current glaucoma and it 
relationship, if any, to his period of service.  

As the Veteran's claim for service connection for a sleep 
disorder, to include the now diagnosed sleep apnea, has been 
reopened, he should be afforded a VA examination to determine the 
nature and etiology of any current sleep disorder and it 
relationship, if any, to his period of service.  

With regard to the Veteran's claim for an increased evaluation 
for his service-connected left knee disorder, the Board notes 
that the last comprehensive examination afforded the Veteran was 
from January 2006.  In a statement accompanying his July 2008 
substantive appeal, the Veteran reported that his left knee 
disorder continued to become worse.  He stated that the examiner 
had not accurately evaluated his condition.  The Board further 
notes that in a March 2009 treatment record, it was reported that 
the Veteran had requested that he be allowed to wear knee braces 
for work.  The VA physician noted that the Veteran should be 
allowed to do so for medical reasons.  

With regard to the Veteran's claim for a higher evaluation for 
his hemorrhoids, the Board notes that last comprehensive VA 
examination afforded the Veteran occurred in March 2005.  The 
Board notes that in his July 2008 substantive appeal, the Veteran 
stated that his hemorrhoid condition had continued to become 
worse.  

As it relates to the Veteran's claims for higher evaluations for 
his hallux valgus of the left and right great toes, the Board 
notes that the last comprehensive VA examination afforded the 
Veteran occurred in October 2007.  The Board notes that in his 
July 2009 substantive appeal, the Veteran indicated that the 
examiner had not accurately evaluated his condition and he stated 
that his condition continued to get worse.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, 
additional VA examinations to determine the extent and current 
severity of the Veteran's hemorrhoids, left knee disorder, and 
hallux valgus of the left and right great toe disorders, are 
warranted.  

As it relates to the Veteran's claims of service connection for a 
headache disorder, to include migraines, the Board notes that the 
Veteran has reported having had migraines since his period of 
service.  The Board further observes that the Veteran has not 
been afforded a VA examination to determine if he currently has a 
headache disorder which is related to his period of service.  The 
Board also notes that subsequent to the issuance of the last 
supplemental statement of the case in June 2009, the Veteran 
submitted numerous authorizations to obtain treatment records 
relating to migraine headaches from numerous sources.  These 
records may be pertinent in determining whether service 
connection is warranted for a headache disorder.  As VA has been 
put on notice as to the existence of these records, an attempt 
should be made to obtain these records.  

As it relates to the Veteran's claims of service connection for 
left and right ankle disorders, the Board notes that the Veteran 
has not been afforded a VA examination to determine the nature 
and etiology of any right or left ankle disorder and its 
relationship to the Veteran's period of service.  The Veteran has 
reported that any current ankle problems had their origin in 
service and have continued to the present day.  The Board does 
note that X-rays taken of the left and right feet have revealed 
osteoarthritis of the talonavicular joint.  

As it relates to the Veteran's claim of service connection for 
depression, the Board notes that the Veteran has been diagnosed 
as having major depressive disorder on numerous occasions.  The 
Veteran maintains that his depression arises out of experiences 
he encountered while in service and is related to his period of 
service.  The Veteran has not been afforded a VA examination to 
determine the nature and etiology of any current depression, to 
include major depressive disorder, throughout the course of the 
appeal.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
The threshold for finding a link between current disability and 
service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  If found to be sufficient, the RO/AMC 
should use the authorizations provided by 
the Veteran, received in September 2009, to 
obtain treatment records from the 
identified facilities.  The 
facilities/individuals identified by the 
Veteran were as follows:  Dr. Eric Kenyon, 
302 Liberty Street, Whiteville, NC, 28472; 
Ltc. John McLaughlin, Schweinfurt, Germany; 
97th General Hospital, Frankfurt, Germany; 
and Dr. Richard Berry, 109 N.J.K. Blvd., 
Whiteville, NC, 28472.  In addition, the 
RO/AMC should also obtain copies of all 
treatment records from the Fayetteville, 
North Carolina VAMC from 2007 to the 
present.  If updated or greater detailed 
authorizations are necessary, the Veteran 
should be requested to provide those 
authorizations.  

2.  The Veteran should be scheduled for a 
VA eye examination to determine the 
etiology of any current eye disorder.  All 
indicated tests and studies should be 
performed, and all findings must be 
reported in detail.  The claims folder must 
be made available for review in conjunction 
with the examination, and the examiner 
should note such review in the report.  
Following the examination, the examiner is 
requested to render the following opinion: 
is it at least as likely as not (a 50 
percent probability or greater) that any 
current glaucoma is related to the 
Veteran's period of service?  A complete 
detailed rationale should be given for any 
opinion that is rendered.

3.  The Veteran should also be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder, to include 
depression/major depressive disorder.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder must be made 
available for review in conjunction with 
the examination, and the examiner should 
note such review in the report.  Following 
the examination, the examiner is requested 
to render the following opinion:  is it at 
least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disorder found, including 
depression/major depressive disorder, is 
related to the Veteran's period of service?  
A complete detailed rationale should be 
given for any opinion that is rendered.

4.  The Veteran should also be scheduled 
for a VA general medical examination 
addressing his service-connected hallux 
valgus of the right and left great toes, 
left knee arthritis, and hemorrhoids.  This 
examination must also address the etiology 
of the claimed migraine headaches, right 
and left ankle disorders, right knee 
arthritis, and sleep disorder (i.e., sleep 
apnea).  The claims folder must be made 
available to the examiner for review.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.  

As to the toes, the examiner should 
indicate whether either disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.  The examiner should report all 
other symptoms and note whether the 
condition is slight, moderate, or severe.  

As to the left knee arthritis, the examiner 
should report the ranges of knee motion.  
The examiner should indicate whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups, if possible.  The examiner 
should also report whether there is 
instability/subluxation of the left knee.  
If either is present, the examiner should 
indicate whether it is slight, moderate, or 
severe.  

As to hemorrhoids, the examiner is 
requested to comment on the absence or 
presence of the following: frequent 
recurrences, excessive redundant tissue, 
large or thrombotic, persistent bleeding, 
secondary anemia, and/or fissures.

As to the claimed migraine headaches, right 
and left ankle disorders, right knee 
arthritis, and sleep disorder (i.e., sleep 
apnea), the examiner should render 
diagnoses corresponding to each of these 
five disorders.  If any of the disorders 
are not found on examination, the examiner 
should so state.  For each diagnosed 
disorder, however, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinion and conclusions must 
be supported by a complete rationale.

5.  To help avoid a future remand, the RO 
must ensure the required actions have been 
accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is undertaken in a deficient manner, 
corrective action should be accomplished 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues of 
entitlement to service connection for left 
and right ankle disorders, depression, and 
migraine headaches; the newly reopened 
claims of entitlement to service connection 
for glaucoma, a right knee disorder, and a 
sleeping disorder; and the issues of higher 
evaluations for left knee arthritis, hallux 
valgus of the left and right great toe, and 
hemorrhoids.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


